Citation Nr: 0714117	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
atypical psychosis prior to December 22, 2006.

2.  Entitlement to an evaluation in excess of 50 percent for 
atypical psychosis on or after December 22, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1948 to May 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in February 
2006.  That development was completed by the Appeals 
Management Center, and the case has since been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to December 22, 2006, the veteran has not been 
shown to have had occupational and social impairment with 
reduced reliability and productivity.

3.  On or after December 22, 2006, the veteran has not been 
shown to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
prior to December 22, 2006, for atypical psychosis have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9204 (2006).

2.  The criteria for an evaluation in excess of 50 percent on 
or after December 22, 2006, for atypical psychosis have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice prior to the initial rating 
decision in February 2002.  Nevertheless, the RO did send the 
veteran letters in May 2003, March 2006, and June 2006 in 
connection with his claim for an increased evaluation, which 
did meet the notification requirements.  The Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran's claim for an increased evaluation was readjudicated 
in a supplemental statement of the case (SSOC).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for an increased 
evaluation.  Specifically, the March 2006 and June 2006 
letters stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected disability has 
gotten worse."  Additionally, the September 2003 statement 
of the case (SOC) and the January 2007 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.  
In fact, the SOC and the SSOC provided the veteran with the 
schedular criteria used to evaluate his service-connected 
atypical psychosis, namely Diagnostic Code 9204.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA would seek to 
provide.  In particular, the May 2003, March 2006, and June 
2006 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2003, March 2006, and June 2006 letters notified him that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  Those letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the May 
2003, March 2006, and June 2006 letters stated that it was 
his responsibility to ensure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO informed the appellant in the rating 
decision, SOC, and SSOC of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  Because each of the four content 
requirements of notice has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473.  Those five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the June 2006 
letter as well as the January 2007 SSOC informed the veteran 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
June 2006 letter and the January 2007 SSOC also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  He was also afforded VA 
examinations in May 2001 and December 2006.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's atypical psychosis is currently assigned a 30 
percent disability evaluation prior to December 22, 2006, and 
a 50 percent disability evaluation effective from December 
22, 2006, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9204.  Under that diagnostic code, a 30 percent disability 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating. See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation. Id.


I.  Prior to December 22, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation prior to 
December 22, 2006.  The medical evidence of record does not 
show him to have occupational and social impairment with 
reduced reliability and productivity.  The Board does observe 
that the veteran appears to have some memory impairment prior 
to December 22, 2006, and that a private physician stated in 
June 2002 that he had a flattened affect and that his mental 
functioning was declining.  That same physician also 
commented that the veteran was unable to do complex tasks and 
had difficulty understanding complex instructions.  However, 
the medical evidence of record does not show the veteran to 
have circumstantial, circumlocutory, or stereo-typed speech; 
panic attacks more than once a week; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or, difficulty in establishing and maintaining 
effective work and social relationships.  In fact, the May 
2001 VA examiner commented that the veteran's rate and flow 
of speech was not remarkable, and the veteran denied having 
any panic attacks at the time of his May 2001 VA examination.  
The veteran also reported being a reasonably happy man, and 
the examiner commented that he had a pleasant and mature 
personality.  The examiner also noted that the veteran was 
married and belonged to several groups with whom he played 
card games.  

Moreover, the May 2001 VA examiner stated that he could not 
discern the presence of an active mental illness in the 
veteran and assessed him as having only a history of 
psychosis.  That examiner later submitted an opinion in 
November 2001 in which he stated that the Axis I diagnosis 
should be changed from history of psychosis to "psychosis, 
undifferentiated, periodic, in partial remission with 
medications."  As such, the examiner appears to have 
believed that the veteran's atypical psychosis was under 
control with medication and in partial remission.  

The Board would also observe that the veteran was assigned a 
global assessment of functioning score (GAF) of 70 at the 
time of the May 2001 VA examination.  A GAF score of 61 to 70 
represents some mild symptoms. See 38 C.F.R. §§ 4.125, 4.130 
(incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).  When all of the 
evidence and findings contained are considered, including the 
degree of functioning as evidenced by these reported scale 
scores, the Board is of the opinion that that the veteran's 
atypical psychosis more nearly approximates the criteria for 
a 30 percent disability evaluation.  Accordingly, the Board 
concludes that an increased evaluation for atypical psychosis 
prior to December 22, 2006, is not warranted.  
II.  On or After December 22, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation on or 
after December 22, 2006.  The medical evidence of record does 
not show him to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board does 
acknowledge that the veteran told the December 2006 VA 
examiner that that he had some obsessive behavior and 
significant symptoms of depression.  However, the medical 
evidence does not show him to have panic attacks; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships, intermittently illogical, obscure, or 
irrelevant speech; spatial disorientation; or, neglect of 
personal appearance and hygiene.  In fact, the veteran denied 
having any panic attacks at the time of his December 2006 VA 
examination as well as any suicidal or homicidal thoughts, 
ideations, plans, or intent.  In addition, the December 2006 
VA examiner indicated that the veteran's speech was slow and 
soft, yet still relevant and goal-directed.  The veteran was 
also found to be fully oriented to person, place, and time, 
and the examiner commented that the veteran was neatly 
groomed and able to maintain his hygiene.  The December 2006 
VA examiner further noted that the veteran's thinking was 
very concrete and commented that he did not have any memory 
loss or impairment.

The Board does observe that the veteran was unemployed at the 
time of his December 2006 VA examination.  However, there was 
no indication that his unemployability was due to his 
service-connected atypical psychosis.  In fact, the veteran 
stated that he did not work because of his age.  Moreover, 
the veteran denied having any psychiatric hospitalizations 
since May 2001.  

The Board would also observe that the veteran was evaluated 
as having a GAF score of 35 in December 2006.  A GAF score 
between 31 and 40 reflects some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition of the American Psychiatric Association in the rating 
schedule).

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Accordingly, the 
Board finds that the schedular criteria for the next higher 
70 percent disability evaluation have not been met.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for an increased evaluation 
for atypical psychosis on or after December 22, 2006.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the veteran's 
service-connected atypical psychosis has not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
atypical psychosis under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An evaluation in excess of 30 percent for atypical psychosis 
prior to December 22, 2006, is denied.

An evaluation in excess of 50 percent for atypical psychosis 
on or after December 22, 2006, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


